Citation Nr: 0119647	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for rheumatoid arthritis (formerly claimed as 
multiple joint pain), on appeal from the initial evaluation. 
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis.

3.  Entitlement to a compensable evaluation for 
costochondritis of the costo-sternal junction.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 1992 
decision by the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida (hereinafter RO). 
 
By way of procedural background, the Board remanded three 
issues related to this case in October 1995 for further 
development.  The three issues were (1) entitlement to 
service connection for a disorder of multiple joints; (2) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis; and (3) entitlement to a compensable 
evaluation for costochondritis of the costo-sternal junction.  
As a result of the Board's requested development, in an April 
2000 decision, the RO merged issues (1) and (3) from the 
Board's October 1995 REMAND together by granting service 
connection for rheumatoid arthritis (claimed as 
costochondritis and multiple joint pain), and at the same 
time, the RO assigning a 40 percent initial rating for 
rheumatoid arthritis (formerly claimed as costochondritis and 
multiple joint pain).  Subsequently, the veteran indicated 
that an initial rating in excess of 40 percent was warranted 
for rheumatoid arthritis (formerly claimed as costochondritis 
and multiple joint pain).  This merged issue has returned on 
appeal.

Nevertheless, as will be discussed in more detail in the 
REASONS AND BASES section below, in this decision the Board 
will separate the issues that were merged by the RO.  The RO 
originally granted service connection for rheumatoid 
arthritis in an April 2000 decision.  The law applicable to 
an appeal of the initial rating assigned after a grant of 
service connection require that the Board consider the 
veteran's appeal of the RO's initial rating in excess of 40 
percent for rheumatoid arthritis (formerly claimed as 
multiple joint pain) separately from the veteran's subsequent 
claim for an increased (compensable) rating for 
costochondritis.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2001, the Board received additional evidence 
submitted directly by the veteran with a waiver of prior RO 
consideration in accordance with 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In May 1972, the RO denied entitlement to service 
connection for allergic rhinitis on the basis that it was a 
constitutional or developmental abnormality and not a 
disability under the law; despite appropriate notification, 
the veteran did not appeal.

3.  The evidence received since the RO's May 1972 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for allergic rhinitis.  

4.  Prior to April 4, 1997, the veteran's service-connected 
rheumatoid arthritis (formerly claimed as multiple joint 
pain) was manifested by objective evidence of pain in both 
shoulders, and no evidence of anemia and weight loss 
productive of severe impairment of health or severely 
incapacitating exacerbations.

5.  The service-connected rheumatoid arthritis (formerly 
claimed as multiple joint pain) on and after April 4, 1997 
approximates a disability which is 60 percent disabling, and 
not in excess thereof, due to evidence of pain and stiffness 
of the shoulders, hands, and feet, without totally 
incapacitating constitutional manifestations associated with 
active joint involvement.

6.  The manifestations of costochondritis of the costo-
sternal junction include subjective complaints of pain in the 
chest and sternum that prevents the veteran from engaging in 
or worsened with certain activities, with objective evidence 
of pain primarily to palpation along the lower sternum and 
chest area and no other physical or x-ray evidence of any 
injury or abnormality.  


CONCLUSIONS OF LAW

1.  The unappealed May 1972 RO decision denying entitlement 
to service connection for allergic rhinitis is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the May 1972 RO decision is 
new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The criteria for a rating in excess of 40 percent for 
rheumatoid arthritis prior to April 4, 1997 have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5002 (2000).

4.  The criteria for a 10 percent evaluation for the each 
hand and wrist, a 10 percent evaluation for each shoulder, 
and a 10 percent evaluation for each foot, for a combined 60 
percent rating for rheumatoid arthritis on and after April 4, 
1997, and not in excess thereof, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5002, 5201, 5206, 5207, 5215, 5219, 5224, 5225, 5226 
(2000).

5.  The criteria for a separate 10 percent disability rating 
for residuals of costochondritis of the costo-sternal 
junction have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.56, 4.73, Diagnostic Code 5321 (2000); 38 C.F.R. §§ 
4.50, 4.56, 4.73, Diagnostic Code 5321 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096(2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096 (2000).

The Board has reviewed the veteran's claims in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's 
claims were filed, a substantial body of lay and medical 
evidence was developed with respect to the veteran's claims, 
and the RO's statement and supplemental statement of the case 
clarified what evidence would be required to establish an 
initial evaluation in excess of 40 percent for the veteran's 
service-connected rheumatoid arthritis and a compensable 
evaluation for the veteran's costochondritis of the costo-
sternal junction.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The Veterans Claims 
Assistance Act of 2000 also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).  This obligation was 
satisfied by the VA examination requested and accomplished in 
connection with the initial rating for rheumatoid arthritis 
and the rating for costochondritis of the costo-sternal 
junction.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

II.  New and material evidence for allergic rhinitis

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In May 1972, the RO denied entitlement to service connection 
for allergic rhinitis on the basis that it was a 
constitutional or developmental abnormality and not a 
disability under the law; despite appropriate notification, 
the veteran did not appeal.  In a June 1972 correspondence, 
the RO informed the veteran of its decision.  That decision 
was not appealed, and it is final.  See 38 U.S.C.A. § 7105.

In January 1992, the RO denied the veteran's claim to reopen 
based on a finding that the evidence submitted since the last 
final decision was not new and material.  Subsequently, the 
veteran timely appealed the RO's January 1992 decision. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Available to the RO at the time of the 
last final decision in May 1972 were the appellant's service 
medical records, post-service medical records, and statements 
provided by the veteran.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in May 1972, 
and finds it to be new and material and sufficient to reopen 
the issue.  The veteran testified before a hearing officer at 
the RO in July 1992 that he had experienced allergies with 
nonstop sneezing attacks since service.  As a result, he 
would take sinus medication.  Assuming the truth of the 
matter asserted by the veteran, the Board finds his testimony 
in this regard new and material because it bears directly and 
substantially on the specific matter of whether the veteran 
developed a respiratory disorder during service.

The Board notes that allergic rhinitis is not considered a 
constitutional or developmental abnormality pursuant to 
38 C.F.R. § 3.380 (2000).  Under 38 C.F.R. § 3.380 (2000), 
diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

Given that the service connection claim for a allergic 
rhinitis is reopened, however, the RO must take further 
action with respect to this claim in light of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board will address this issue further in the 
REMAND section of this action.

III.  Evaluation in excess of 40 percent disabling for 
rheumatoid arthritis (formerly claimed as multiple joint 
pain), on appeal from the initial evaluation.

The veteran asserts that a compensable evaluation is in order 
for his service-connected rheumatoid arthritis.  As noted 
previously, VA has a duty to assist the veteran in developing 
facts that are pertinent to those claims.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As noted above, the Board finds that 
all relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  See 
Veterans Claims Assistance Act of 2000; Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  In such a case as this it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, and Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000).

The veteran's disability is rated under diagnostic code 5002, 
for rheumatoid arthritis as an active process.  A 100 percent 
rating contemplates arthritis with "constitutional 
manifestations associated with active joint involvement, 
totally incapacitating."  A 60 percent rating contemplates 
"less than criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods."  A 40 percent 
rating contemplates "symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5002 (2000).  This diagnostic code also 
instructs that: "For chronic residuals:  For residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation."  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5002 (2000).

Under Diagnostic Code 5201, for limitation of motion of the 
(major) arm, a 20 percent rating is granted when the 
limitation is at the shoulder level; a 30 percent rating is 
granted when limitation is midway between the side and the 
shoulder level; a 40 percent rating is granted when 
limitation is to 25 degrees from the side; and for limitation 
of motion of the (minor) arm, a 20 percent rating is granted 
when the limitation is at the shoulder level; a 20 percent 
rating is granted when limitation is midway between the side 
and the shoulder level; a 30 percent rating is granted when 
limitation is to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2000). 

Favorable ankylosis of the thumb, index finger, or middle 
finger of either hand warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226. Ankylosis 
of any other finger warrants a noncompensable evaluation. 38 
C.F.R. § 4.71, Diagnostic Code 5227.

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5219 (2000).

Regulation 38 C.F.R. § 4.45 provides: 

    As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes. Inquiry will be directed 
to these considerations: 

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations. For the 
purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and 
tarsal joints of the lower extremities, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, 
ratable on a parity with major joints. The lumbosacral 
articulation and both sacroiliac joints are considered 
to be a group of minor joints, ratable on disturbance of 
lumbar spine functions. 

38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran filed his original claim for service connection 
for multiple joint pain in September 1991.  Ultimately, in an 
April 1999 decision, the RO granted the claim for service 
connection and assigned an original rating of 40 percent for 
rheumatoid arthritis (claimed as multiple joint pain) 
effective September 23, 1991 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  The veteran disagreed with this 
evaluation, and timely appealed the decision. 

Thus, based on the RO's adjudication, the veteran's claim for 
an evaluation in excess of 40 percent for rheumatoid 
arthritis (claimed as multiple joint pain), effective 
September 23, 1991, is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  The Board notes that the medical evidence of record 
indicates that the relevant multiple joints affected by the 
rheumatoid arthritis are the shoulders, feet, and hands.  
Therefore, the Board will base its analysis with respect to 
an evaluation in excess of 40 percent for rheumatoid 
arthritis on these joints only.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is appropriate.  In this 
regard, the Board is of the opinion that a disability 
evaluation of 40 percent is warranted prior to April 4, 1997, 
and a 60 percent rating on and after April 4, 1997.  

Rating prior to April 4, 1997 

With respect to the period prior to April 4, 1997, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 40 percent pursuant to Diagnostic Code 
5002 for the following reasons.  First, the VA and non-VA 
medical evidence prior to April 4, 1997 is negative for 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  For example, while the VA and non-VA outpatient 
treatment records prior to April 4, 1997 indicate that the 
veteran complained of joint pain, nevertheless, there is no 
evidence that the veteran experienced weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  

Second, the May 1994 VA examination report of record is 
negative for weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  For example, although the VA examiner in 
a May 1994 examination report did not specifically provide 
the veteran's weight, nevertheless, there is no indication 
that his weight was abnormal.  According to the report, the 
VA examiner focused on the veteran's shoulders and did not 
diagnose a disorder with respect to the feet and hands.  
Although the veteran subjectively complained of pain in his 
hands and feet, the examiner made no finding in the report.  
Therefore, the Board finds that the evidence prior to April 
4, 1997 fails to support a rating in excess of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.

However, the Board notes that Diagnostic Code 5002 also 
provides for rating the chronic residuals of rheumatoid 
arthritis under the appropriate codes for the specific joints 
involved.  In the case of ratings for the active process, 
these ratings will not be combined with the ratings for 
chronic residuals.  Rather, the higher of the two will be 
assigned.  Diagnostic Code 5002.  Therefore, the Board must 
also determine whether it would be to the veteran's advantage 
to rate the disability on the basis of chronic residuals.

Based on a review of the medical evidence prior to April 4, 
1997, the Board finds that the veteran would not benefit by 
considering the residuals separately.  For example, according 
to the VA examiner in the May 1994 report, there was no 
evidence of ankylosis of any joint or overt evidence of any 
swelling or other bone or joint pathologies based on a 
specific joint evaluation of the veteran's shoulders.  On 
examination the veteran's bilateral shoulder range of motion 
was normal, although the veteran was hesitant and somewhat 
resistant in performing the tests.  Forward elevation of the 
shoulders was possible to 90 degrees with extension to 180 
degrees.  External and internal rotations of the shoulders 
were both normal to 90 degrees bilaterally.  The examiner 
provided no information with respect to the veteran's hands 
or feet.  Thus, the report of this examination report does 
not show the presence of symptoms warranting the minimum 
compensable evaluation, which is 20 percent under Diagnostic 
Code 5201, because there is no evidence that the range of 
motion of either arm was limited to shoulder level.  Also, 
although the veteran complained generally of pain in the 
wrists and feet, the VA examiner made no clinical finding 
with respect to the veteran's hands or feet.  The Board is 
thus constrained by the record and a compensable rating 
cannot be found warranted with respect to these disorders.  
Because the level of disability now under consideration is 
that which existed prior to April 1997, no purpose would be 
served by the Board remanding for an examination which would 
only show current severity.

In any event, no range of motion supporting a compensable 
evaluation under a diagnostic code for evaluating limitation 
of motion of the shoulders, feet, and hands has been 
recorded.  Although some evidence of weakness has been 
recorded, none of the earlier evidence provides an adequate 
assessment of any limitation of motion resulting from the 
weakness.  There is no evidence of incoordination of any 
joints. The functional impairment of the veteran's shoulders 
was primarily due to pain. When all pertinent disability 
factors are considered, the Board concludes that the 
requirements for a 10 percent evaluation are met for each 
shoulder, but that the limitation of motion does not more 
nearly approximate the criteria for an evaluation in excess 
of 10 percent for any of these joints.  As noted above, the 
evidence up to this point is negative for a diagnosed 
disorder with respect to the veteran's hands and feet.  
Therefore, after combining the separate 10 percent rating 
under this analysis, the veteran has a total of a 20 percent 
disability for each shoulder.  Diagnostic Code 5201.  
Therefore, the Board finds that a rating in excess of 40 
percent prior to April 4, 1997 is not warranted.

Rating on and after April 4, 1997 

The Board finds, however, that on and after April 4, 1997, a 
60 percent rating is warranted based on the evidence of 
record for the following reasons.  First, the medical 
evidence on and after April 4, 1997 indicates that the 
veteran's rheumatoid arthritis affected his feet, hands, and 
shoulders.  Second, although the medical evidence on and 
after April 4, 1997 fails to support a compensable rating for 
limitation of motion of his feet, hands, and shoulders, 
nevertheless, Diagnostic Code 5002 provides that the veteran 
is entitled to a separate 10 percent rating for each joint 
affected by the rheumatoid arthritis.  

For example, according to the April 4, 1997 VA examination 
report, the hand function was normal bilaterally with pain in 
the interphalangeal joints on flexion; there was noted pain 
in all toes on flexion; and the range of motion of the 
shoulder was normal bilaterally with subjective evidence of 
pain.  The examiner noted no swelling or deformity of the 
joints.  The range of motion of the shoulders bilaterally on 
forward flexion and abduction was from 0 to 180 degrees.  
Radiographic examination of the shoulders was within normal 
limits.  Radiographic examination of the feet revealed 
degenerative changes in the metatarsals of the right foot, 
the interphalangeal joint in the right big toe, and the 
interphalangeal joint of the left big toe.  Radiographic 
examination of the chest was within normal limits.

According to the February 1999 VA examination report, the VA 
examiner commented that the veteran's rheumatoid arthritis 
was moderate in severity in nature for both his hands and 
feet consistent with his difficulty as performing a moderate 
demand level classification job with the postal service and 
was consistent with him losing the amount of time off that he 
had in the last six months.  The examiner noted earlier in 
the report that the veteran had lost 4-5 weeks of work during 
the last 6-months on account of his rheumatoid arthritis.  
Also, the examiner commented that the veteran would have 
problems with recurrent bending, standing, or lifting 
anything heavier than 50-pounds.  The Board notes that, while 
the veteran reported that he missed 4-5 weeks of work due to 
his rheumatoid arthritis, nevertheless, the VA examiner did 
not describe the veteran's condition in terms of severely 
incapacitating or note that the veteran experienced weight 
loss or anemia as required by Diagnostic Code 5002 for a 
rating in excess of 40 percent.

According to a March 2000 VA examination report, the examiner 
noted that the veteran ambulated extremely slowly due to 
objective evidence of pain.  The examiner added that the 
range of motion of all joints was reduced 25 percent due to 
pain, stiffness and associated weakness throughout his entire 
joint system.  There were diffuse bony nodules of the joints 
in the hands, fingers, feet, and toes.  Also, anemia was 
present.  The shoulder x-ray was normal although radiographic 
examination of the wrist was abnormal.  Radiographic 
examination of the right hand was normal; however, it 
revealed arthritic changes of the left hand.

The private medical evidence submitted by the veteran in July 
2001 lacks specificity with respect to the range of motion of 
the veteran's hands, feet and shoulders.

Accordingly, the recorded ranges of motions of the veteran's 
hands and wrists, shoulders, and feet have for the most part 
been normal on and after April 4, 1997.  In any event, no 
range of motion supporting a compensable evaluation under a 
diagnostic code for evaluating limitation of motion has been 
recorded.  Although some evidence of weakness has been 
recorded, none of the earlier evidence provides an adequate 
assessment of any limitation of motion resulting from the 
weakness.  There is no evidence of incoordination of any 
joints. The functional impairment of the veteran's hands and 
wrists, shoulders, and feet is primarily due to pain and 
stiffness, with increased functional impairment during flare-
ups.  When all pertinent disability factors are considered, 
the Board concludes that the requirements for a 10 percent 
evaluation are met for each of these joints, but that the 
limitation of motion does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent for any of 
these joints.

The foregoing evaluations for the chronic residuals combine 
to 60 percent.  Therefore, the Board concludes that the 
disability on and after April 4, 1997 should be rated on the 
basis of chronic residuals and warrants the evaluations 
discussed above.

The evidence, however, does not support the assignment of a 
rating in excess of 60 percent on and after April 4, 1997.  
Specifically, while the March 2000 VA examination report 
indicates that the veteran was diagnosed with anemia, and the 
veteran has missed work due to this disorder, he was not 
shown to be totally incapacitated.  Furthermore, the 
veteran's private physician noted in a September 1999 
Certification of Health Care Provider report that the veteran 
was not incapacitated except for periodic pain management.  
Although a recently submitted June 2001 private outpatient 
record indicates that the veteran weighed 130 pounds (as 
opposed to the previously recorded 160-165 pounds), 
nevertheless, the private physician did not indicate that the 
veteran was totally incapacitated as a result of the 
veteran's weight loss or rheumatoid arthritis.  Moreover, 
despite findings of joint pain with some limitation of 
motion, individual ratings in excess of 10 percent for each 
hand and wrist, shoulder, and foot are not warranted because 
the criteria described previously have not been met.  
Therefore the evidence supports an increased rating of 60 
percent, and not more, for the veteran's service-connected 
rheumatoid arthritis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2000), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent evaluation prior to April 4, 1997 and in 
excess of 60 percent on and after April 4, 1997 for his 
service-connected rheumatoid arthritis.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2000).  This has been accomplished in the present 
case as the veteran has been assigned a 40 percent evaluation 
prior to April 4, 1997 and a 60 percent evaluation on and 
after April 4, 1997 for his service-connected rheumatoid 
arthritis.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore the Board states in the 
present case that the nature of the original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  38 C.F.R. 
§§ 4.40, 4.45.

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 40 percent prior to April 4, 1997 or in excess of 
60 percent on and after April 4, 1997.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  For the reasons stated, the Board finds that a 
rating in excess of 40 percent for his service-connected 
rheumatoid arthritis prior to April 4, 1997 and in excess of 
60 percent on and after that date is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40-4.46, 4.71a, Diagnostic 
Code 5002.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Compensable rating for constrochondritis

Costochondritis means inflammation of rib cartilage.  Since 
the veteran's costochondritis of the costo-sternal junction 
does not have its own diagnostic code, it must be rated by 
analogy.  Governing regulation provides that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.

When service connection and a noncompensable rating were 
established for costochondritis of the costo-sternal junction 
in May 1972, the disability was rated by analogy (38 C.F.R. § 
4.20) to Diagnostic Code 5099 effective from December 9, 
1971.  Later, in a January 1992 decision, the RO evaluated 
the veteran's costochondritis pursuant to Diagnostic Codes 
5099 and 5297, the criteria pertaining to removal of ribs and 
continued the noncompensable rating.  The veteran appealed 
the RO's January 1992 decision.

A review of the medical records shows that the veteran's 
service-connected costochondritis of the costo-sternal 
junction is manifested by complaints of pain in the sternum 
and rib cage.  In May 1994, a VA examiner noted that the 
veteran had hypersensitivity to simple touch of the chest 
wall but there was no evidence of costochondral pathology.  
The examiner noted that x-ray studies of the chest and 
sternum were negative for pathology.  The examiner diagnosed 
the veteran with a history of costochondritis.  

The evidence shows that over the following years, the veteran 
continued to complain of chest pain.  For example, in the 
April 1997 medical report, the VA examiner noted that 
examination of the chest revealed exquisite tenderness over 
the costochondral junction as well as over the sternum.  The 
diagnosis was costochondritis.  Subsequent VA medical 
evidence, to include the March 2000 VA examination report, 
revealed that the veteran continued to experience exquisite 
tenderness over the sternum.

With regard to the analogous rating codes relied on by the RO 
in assigning the current 10 percent rating for 
costochondritis, Diagnostic Code 5297 provides for a 10 
percent rating for removal of one rib or resection of two or 
more ribs without regeneration; a 20 percent rating requires 
removal of two ribs.  The veteran does not actually have rib 
removal, but the medical evidence does not suggest that his 
costochondritis produces impairment which is analogous to 
removal of two ribs.  Thus, a compensable rating is not 
permitted under this diagnostic code.

The Board, however, has also considered other possible 
diagnostic codes for rating the costochondritis by analogy.  
The condition may be rated by analogy under 38 C.F.R. § 4.73, 
Code 5321, which pertains to injury to Muscle Group XXI, the 
muscles of respiration (the thoracic muscle group).  The 
Board observes that the veteran's disability is not 
particularly amenable to evaluation under Diagnostic Code 
5321 as there is no evidence of muscle injury as generally 
contemplated by the specified evaluative criteria for muscle 
injuries.  However, a review of the rating schedule fails to 
disclose a diagnostic code that is more apt.  Specifically, 
there is no evidence of disability analogous to removal of a 
rib (38 C.F.R. § 4.71a, Code 5297), no evidence of widespread 
musculoskeletal pain and tenderness to warrant a rating by 
analogy to fibromyalgia (38 C.F.R. § 4.71a, Code 5025), no 
evidence of pulmonary disability to warrant a rating under 
any of the respiratory disorders (38 C.F.R. § 4.97), and no 
diagnosis or evidence of neurological etiology to the 
veteran's pain (38 C.F.R. § 4.124a).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of disability from 
muscle injuries effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. 

Careful comparison of the previous and amended version of the 
of the muscle injury regulations reveals no substantive 
changes so that neither version is more favorable to the 
veteran.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Muscle Group XXI, the thoracic muscle group, functions in 
respiration.  Under Diagnostic Code 5321, when there is 
slight disability, a noncompensable rating is assigned.  A 10 
percent rating is awarded for moderate disability.  A 20 
percent rating is in order for moderately severe or severe 
disability.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(2000); 38 C.F.R. § 4.50 (1996).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56(d) (2000); 38 C.F.R. § 4.56 (1996).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups. In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Pursuant to Diagnostic Code 5321, the Board finds that a 10 
percent rating, and no more, is warranted for moderate 
impairment.  The medical evidence of record supports the 
veteran's complaints of chest pain.  As noted, the recent 
medical evidence of record reveals that the veteran 
experiences exquisite tenderness over the sternum and chest.  
This evidence supports a 10 percent rating, but no more, for 
moderate impairment.  Diagnostic Code 5321.

Again, such a rating is by analogy; the veteran is only 
service connected for costochondritis and such does not 
actually involve a muscle injury.  Regulations concerning 
rating muscle injuries were revised effective July 3, 1997, 
but there were no material changes to Diagnostic Code 5321.  
Under the criteria set forth in Code 5321, a 10 percent 
evaluation is warranted for a moderate injury to Muscle Group 
XXI involving the muscles of respiration, and a 20 percent 
evaluation is warranted for moderately severe or severe 
injury to such muscles.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) ("where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did 
so.")  

Neither the historical information concerning the initial 
injury and treatment, nor the more recent medical records 
describing residual functional impairment, suggest that the 
veteran's costochondritis produces impairment which exceeding 
that found in the analogous condition of a moderate (10 
percent) injury of Muscle Group XXI.  See 38 C.F.R. § 4.56 
(factors to be considered in rating muscle injuries).  The 
Board notes that a 10 percent rating for moderate disability 
of Muscle Group XXI encompasses fatigue pain as discussed in 
38 C.F.R. § 4.56.  The information concerning the extent of 
the injury and treatment in service for costochondritis and 
the objective findings in more recent medical records reveal 
none of the characteristics of a moderately severe (20 
percent) muscle injury, under the guidelines of 38 C.F.R. § 
4.56.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Conclusion

The Board has considered the evidence of record that favors 
the veteran's claims discussed above.  Nevertheless, the 
Board finds that this favorable evidence is outweighed by the 
evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although 
according to his July 1992 testimony before a hearing officer 
at the RO and subsequent written statements the veteran 
essentially contends that his disorders have influenced his 
ability to work at this job and he has had to take sick, 
annual, and leave without pay, the veteran does not 
specifically contend that he is incapacitated as a result.  

For example, in a written statement received by the Board in 
July 2001, the veteran specifically requested a 60 percent 
rating for his rheumatoid arthritis.  While the Board has 
considered whether a rating in excess of 60 percent is 
warranted despite the veteran's statement, nevertheless, it 
is probative that the veteran does not contend that he is 
totally incapacitated due to his rheumatoid arthritis and 
costochondritis. 

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2000).  The record does not show that 
the veteran has required frequent hospitalizations for his 
rheumatoid arthritis.  The veteran is working full-time, and 
although he has submitted evidence from his employer that he 
has routinely missed work as a result of his service-
connected rheumatoid arthritis; the evidence indicates that 
he was able to function on the job.  There is no medical 
evidence of record that indicates the veteran is totally 
incapacitated by his rheumatoid arthritis and/or 
costochondritis, which is the significant criterion for a 100 
percent rating.  Thus, the medical evidence shows that the 
manifestations of the disability are those contemplated by 
the assigned rating.  In essence, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the ratings granted herein. Therefore, the Board has 
determined that referral of the case for extra-schedular 
consideration is not in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for allergic rhinitis is 
reopened.

A rating in excess of 40 percent for rheumatoid arthritis 
prior to April 4, 1997 is denied.

An increased rating of 60 percent on and after April 4, 1997, 
and not in excess thereof, is granted for rheumatoid 
arthritis, subject to the law and regulations governing the 
payment of monetary awards.

A 10 percent rating for costochondritis of the costo-sternal 
junction is granted, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim. See Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board finds that the medical evidence of record with 
respect to veteran's claim for entitlement to service 
connection for allergic rhinitis is inadequate because the 
veteran should be afforded an appropriate VA examination, as 
described in the instruction section below.

As the Board noted in its October 1995 REMAND, appellate 
review of the issue of entitlement to service connection for 
liver damage due to exposure to Agent Orange was initiated by 
the filing of a notice of disagreement in November 1994; 
however, a statement of the case has not been furnished to 
the veteran and his representative on this issue.  The 
veteran also filed a notice of disagreement in November 2000 
to the RO's July 2000 denial of a temporary total evaluation 
due to treatment for a service-connected disorder requiring 
convalescence pursuant to 38 C.F.R. § 4.30 (2000).  Review of 
the record reveals that the veteran has not been provided a 
statement of the case with respect to this claim either.  As 
a result, the RO should send the veteran a statement of the 
case on both issues issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for allergic rhinitis.  The RO may wish 
to consider whether it would be desirable 
to obtain an examination of the veteran 
or obtain a medical opinion as to whether 
there is any nexus between rhinitis and 
some incident of service.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction the RO should 
issue a supplemental statement of the 
case.  The veteran and his representative 
should be provided an opportunity to 
respond.

5.  The RO should issue the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for liver damage due 
to exposure to Agent Orange and for a 
temporary total evaluation due to 
treatment for a service-connected 
disorder requiring convalescence pursuant 
to 38 C.F.R. § 4.30.  They should be 
advised that in order to perfect the 
appeal of this issue, a timely 
substantive appeal must be filed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



